DETAILED ACTION

Claim Objections

Claim 17 is objected to because of the following informalities: IN claim 17, line 2, the applicant recites “caparisons”. This appears to be a typo. The examiner will assume that the applicant means “comparison”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 4, the applicant recites “the torque”. There is insufficient antecedent basis for this feature in the claims. Claims 2-14 are also rejected as being dependent on claim 1.
In claim 1, line 5, the applicant recites “the mechanical specific energy”. There is insufficient antecedent basis for this feature in the claims. 

In claim 4 , line 2, the applicant recites “the measured values”. There is insufficient antecedent basis for this feature in the claims.
In claim 5, the applicant recites that the motor is a hydraulic motor. This is confusing since in claim 2, the applicant recites that the motor is electric. 
In claim 6, the applicant recites that the motor is an electric motor. This is confusing since in claim 5, the applicant recites that the motor is hydraulic. 
In claim 7, line 3, the applicant recites “the torque values”. There is insufficient antecedent basis for this feature in the claims.
In claim 8, lines 2-3, the applicant recites “the torque value” and “the motor differential pressure”. There is insufficient antecedent basis for this feature in the claims.
In claim 10, lines 2-3, the applicant recites the buoyant weight, the drill pipe, the frictional interaction, the borehole wall, and the value. There is insufficient antecedent basis for these features in the claims.
In claim 12, lines 2-3, the applicant recites the depth sensor, the reel or injector. There is insufficient antecedent basis for this feature in the claims.
In claim 13, lines 3-4, the applicant recites the drill and the drill bit pressure values. There is insufficient antecedent basis for this feature in the claims.
In claim 14, lines2-4, the applicant recites the torque, WOB or pressure values, the formation porosity and the point of the drill bit. There is insufficient antecedent basis for this feature in the claims.

IN claim 15, step q, the applicant recites “the mechanical specific energy”. There is insufficient antecedent basis for this feature in the claims. Claims 16-20 are also rejected as being dependent on claim 15.
In claim 15, step r, the applicant recites “the logged real time data”. There is insufficient antecedent basis for this feature in the claims. Claims 16-20 are also rejected as being dependent on claim 15.
In claim 15, step s, the applicant recites “the formation”. There is insufficient antecedent basis for this feature in the claims. Claims 16-20 are also rejected as being dependent on claim 15.
In claim 15, step u, the applicant recites “the drill”. There is insufficient antecedent basis for this feature in the claims. Claims 16-20 are also rejected as being dependent on claim 15.
In claim 16, line 3, the applicant recites “a formation”. It is not clear if this formation is different from the formation recited in claim 15.
In claim 20, line 3 the applicant recites “drilling tubing”. It is not clear if this drilling tubing is different from the one recited in claim 15.
In claim 20, line 4, the applicant recites “the slick slip data”. There is insufficient antecedent basis for this feature in the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-11, 13-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hbaieb (US 20160076357).

Regarding claim 1, Hbaieb discloses an apparatus for drilling a well which includes a drill bit driven to rotate and arranged at the end of a length of drill tubing, including a motor to rotate the drill bit and steering means to steer the drill bit ([0019]), and including torque measuring means are to measure the torque applied to the drill bit continuously and processing means (700) are provided to calculate values for the mechanical specific energy (MSE) ([0072], [0082]) and measured depth data over time whilst drilling ([0022]), characterised in the processing means including comparison means which is configured to compare the measured data with known data to determine the nature of the formation being drilled compared to known types of formation ([0052], [0056], [0062], [0068]-[0072]), and which processing means is configured to indicate a change from a first formation type to a second formation type, thus indicating the 

Regarding claim 3, Hbaieb further discloses drilling directional control means are included so that the direction of the drill bit can be changed on detection of a formation boundary to continue drilling within the formation ([0019] discloses the use of rotary steerable systems ).

Regarding claim 4, Hbaieb further discloses high speed transmission means for transmitting the measured values from the drill bit to the directional drilling control means ([0027]-[0028]).


Regarding claims 7 and 8, Hbaijeb further discloses the apparatus includes a sensing element which senses the torque continuously and continuously transmits the torque values to the control means whilst drilling is in progress ([0026]).

Regarding claim 9,  Hbaijeb further discloses that  the apparatus also includes a sensing element which senses the weight applied to the bit, known as the weight-on-bit or WOB continuously and continuously transmits the WOB values to the processing means whilst drilling is in progress ([0026]-[0028]).



Regarding claim 11, Hbaijeb further discloses that the apparatus includes a depth sensor to measure the depth of the drill bit ([0022]).


Regarding claim 13, Hbaijeb further discloses that the apparatus also includes a sensing element which senses the pressure at the drill, continuously and continuously transmits the drill bit pressure values to the control means whilst drilling is in progress ([0026]-[0028]).

Regarding claim 14, Hbaijeb further discloses that the control means includes means of processing the torque, WOB or pressure values or a combination thereof, to create a representation of the formation porosity at the point of the drill bit as the well progresses, which is used as an aid to further navigation of the drilling ([0025]-[0028]).

Regarding claim 15, Hbaijeb discloses  method of drilling a well which uses a drill bit driven by a rotating means and arranged at the end of a length of drilling tubing, and 

Regarding claim 16, Hbaijeb further discloses that where a pointing direction of the steering means of the drill bit is changed following the indication of the presence of a formation boundary to continue drilling within a formation ([0072]-[0073]).

Regarding claim 17, Hbaijeb further discloses the continuous measurements are taken and comparison performed whilst drilling is in progress whilst the drill bit is being driven ([0018] discloses using measurement while drilling and logging while drilling tools, also see [0021]).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357) and French (US 6695058)



Regarding claims 2 and 5-6, Hbaieb is silent regarding the fact that the drill tubing is coiled tubing and that the drill bit is driven by an electric motor. Hbaieb and French disclose similar downhole tool used to drill wells. 
French teaches the fact that the drill tubing is coiled tubing and a downhole tool driven by an electric or hydraulic motor (col 2 lines 29-40). 
	Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb and French before him or her, to modify the method disclosed by Hbaijeb to include use of the coiled tubing and the electric and hydraulic motor in order to allow a fast and efficient drilling. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357) and Marvel (US 20130284434)


Marvel teaches the fact that the depth sensor (120) is based on the reel or injector determining the length of tubing paid out and includes a smoothing algorithm applied to the injector or reel derived depth signal ([0037]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb and Marvel before him or her, to modify the method disclosed by Hbaijeb to include depth sensor and algorithm as taught by Marvel in order to obtain accurate information about tool depth. 




Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357) alone. 


Regarding claims 18 and 19, Hbaijeb further discloses that the continuous measurements are taken whilst drilling is in progress, at a measuring rate, being one measurement being taken after a given distance travelled by the drill bit ([0018] discloses using measurement while drilling and logging while drilling tools, also see [0021]), 
Hbaijeb is silent regarding the fact that the measuring rate is within the range of one measurement per 1cm to one measurement per 100 cm of distance travelled.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357) as applied to claim 15 above, and further in view of Marvel (US 20130284434) and Hartmann (US 20130049982)

Regarding claim 20, Hbaieb is silent regarding determining an accurate real depth of the formation boundary is achieved by adjustments to the depth data derived from the length of drilling tubing, with said adjustment being derived from modelling the stick slip data.
Marvel teaches determining an accurate real depth is achieved by adjustments to the depth data derived from the length of drilling tubing ([0037]). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb and Marvel before him or her, to modify the method disclosed by Hbaijeb to include depth sensor and algorithm as taught by Marvel in order to obtain accurate information about tool depth. 

Hartmann teaches the use of an adjustment derived from modelling the stick slip data ([0013]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb, Marvel and Hartmann before him or her, to modify the method disclosed by the combination of  Hbaijeb and Marvel to include an adjustment based on stick and slip as taught by  Hartmann in order to obtain accurate depth measurements.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        11/19/2021